VAUGHN, Judge.
Defendant comes before us with a single assignment of error, alleging that there was not sufficient evidence to raise a jury question on the charge of breaking and entering. The test for sufficiency of evidence, whether circumstantial or direct, is whether a reasonable inference of defendant’s guilt may be drawn from the circumstances viewed most favorably to the State. If such an inference may be drawn, the weight of that inference is for the jury to consider. State v. McNeil, 280 N.C. 159, 185 S.E. 2d 156 (1971).
There is evidence in the case which tends to show that someone broke a window and entered A. L. Brown High School with the intent to take money from the vending machines on the third floor. There is also evidence from which a jury could find that Hollis did so. Sgt. Armstrong’s testimony placed him running away from the school at about the same time the breaking was discovered. This evidence raises an inference that he was involved in the breaking. In a per curiam opinion, the Supreme Court held in State v. Lakey, 270 N.C. 786, 154 S.E. 2d 900 (1967), *606that identification of defendants as the men seen running from the vicinity of a business in which a safe had been tampered with was sufficient to take the case to the jury on breaking and entering.
There is, in addition, the uncontradicted evidence that Hollis was carrying fifteen quarters in his hat when he was apprehended. When coupled with the evidence that vending machines were broken into inside the school, this testimony also supports the inference that Hollis broke into the building. The evidence was sufficient to go to the jury on a breaking and entering in State v. Solomon, 24 N.C. App. 527, 211 S.E. 2d 478 (1975), where the defendant was found about 2 miles away on the afternoon of the breaking. When accosted, he attempted to hide $9.02 in coins including a penny with file marks. Coins including a penny with file marks had been stolen from the house.
While no case should go to the jury when there is only a conjecture as to the defendant’s identification as the perpetrator of the offense, State v. Irick, 291 N.C. 480, 231 S.E. 2d 833 (1977), there is adequate evidence here to support the verdict. Contradictions in the evidence were properly resolved by the jury as it weighed the evidence and assessed its credibility.
Affirmed.
Judges Morris and Clark concur.